          Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 1 of 10


1    GIBSON, DUNN & CRUTCHER LLP                      XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    VIVEK GOPALAN, SBN 296156                        1300 I Street, Suite 125
     VGopalan@gibsondunn.com                          P.O. Box 944255
8    555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
9    Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,
                    v.                                 DECLARATION OF AVI WEITZMAN IN
21                                                     SUPPORT OF PLAINTIFFS’ OPPOSITION TO
      BUREAU OF ALCOHOL, TOBACCO,                      APPLICANTS’ MOTION FOR LEAVE TO
22
      FIREARMS AND EXPLOSIVES et al.,                  FILE A RESPONSE IN SUPPORT OF
23                                                     DEFENDANTS’ MOTION TO DISMISS
                           Defendants.
24                                                     Hon. Edward M. Chen
25

26

27

28
          Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 2 of 10


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


        WEITZMAN DECLARATION IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO APPLICANTS’ MOTION FOR
                                 LEAVE CASE NO. 3:20-CV-06761-EMC
         Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 3 of 10


1    I, AVI WEITZMAN, declare as follows:
2            1.      I am an attorney admitted to practice law before this Court Pro Hac Vice. I am a
3    partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel for Plaintiffs Bryan Muehlberger,
4    Frank Blackwell, and Giffords Law Center to Prevent Gun Violence in the above-captioned action. I
5    offer this declaration in support of Plaintiffs’ Opposition to Applicants’ Motion for Leave to File a
6    Response in Support of Defendants’ Motion to Dismiss (Dkt. 53).
7            2.      Attached hereto as Exhibit A is a true and correct copy of correspondence between
8    Plaintiffs’ counsel and Cody Wisniewski, counsel for Applicants in Intervention (Zachary Fort;
9    Frederick Barton; BlackHawk Manufacturing Group, Inc., d/b/a 80% Arms; and Firearms Policy
10   Coalition, Inc.).
11

12   I declare under penalty of perjury that the foregoing is true and correct.
13

14   Dated: January 1, 2021                        /s       Avi Weitzman
                                                            Avi Weitzman
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
       WEITZMAN DECLARATION IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO APPLICANTS’ MOTION FOR
                                LEAVE CASE NO. 3:20-CV-06761-EMC
Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 4 of 10




             EXHIBIT A
                   Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 5 of 10


Crain, Lee R.

From:                 Crain, Lee R.
Sent:                 Thursday, December 31, 2020 1:05 PM
To:                   'Cody Wisniewski'; Weitzman, Avi
Cc:                   Matthew.Wise@doj.ca.gov; Springer, Kaylie L.; Schapira, Liesel N.; hshearer@giffords.org;
                      askaggs@giffords.org; Gopalan, Vivek; Meri Pincock; George Lee
Subject:              RE: California v. ATF, No. 20-06761 (N.D. Cal.) - Motion Consent


Cody – The deadline didn’t apply to non‐party filings, nor did it apply to your proposed filing, which was not an
opposition to the MTD but rather effectively a second MTD. See ECF No. 35 at 3:19 (requiring “Plaintiffs [to] file their
opposition on or before December 30, 2020”). We reiterate our request that in the future please give us some
indication of when you intend to file and provide adequate opportunity for us to confer with our clients.

Lee

Lee Crain

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2454 • Fax +1 212.817.9454
LCrain@gibsondunn.com • www.gibsondunn.com



From: Cody Wisniewski <cody@mslegal.org>
Sent: Thursday, December 31, 2020 11:38 AM
To: Crain, Lee R. <LCrain@gibsondunn.com>; Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Schapira, Liesel N.
<LSchapira@gibsondunn.com>; hshearer@giffords.org; askaggs@giffords.org; Gopalan, Vivek
<VGopalan@gibsondunn.com>; Meri Pincock <Meri@mslegal.org>; George Lee <gml@seilerepstein.com>
Subject: RE: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Motion Consent

[External Email]
Lee –

I apologize for any confusion. Given the court established December 30, 2020 as the deadline for response to the
Federal Defendants’ motion, we sought to comply with that deadline. Given we had not heard back, we were sure to
not describe or file our motion as unopposed.

Have a Happy New Year.

Best,




                                                             1
                    Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 6 of 10
CONFIDENTIALITY NOTICE: This e-mail message (including any attachments) is covered by the Electronic Communications Privacy Act, 18
U.S.C. §§ 2510-2521, and is protected by attorney-client and/or attorney/work product privilege. It is intended to be and to remain confidential. It
is intended only for the person or entity to which it is addressed and the privileges are not waived by virtue of this having been sent by electronic
mail transmission. Any unauthorized review, use, disclosure, dissemination, copying, forwarding or distribution is prohibited. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail or
by telephone and then delete this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments. If you
are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained in this communication or
any attachments.




From: Crain, Lee R. <LCrain@gibsondunn.com>
Sent: Wednesday, December 30, 2020 7:34 PM
To: Cody Wisniewski <cody@mslegal.org>; Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Schapira, Liesel N.
<LSchapira@gibsondunn.com>; hshearer@giffords.org; askaggs@giffords.org; Gopalan, Vivek
<VGopalan@gibsondunn.com>; Meri Pincock <Meri@mslegal.org>; George Lee <gml@seilerepstein.com>
Subject: RE: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Motion Consent

Cody – we saw that you proceeded to file without noting our position. In the future, it would be helpful to know when
you intend on filing if you only anticipate giving us a short window of time to respond. We do oppose this filing, and it
would have been appropriate for you to articulate that to the Court rather than simply filing without noting our position
and indicating that we “did not respond” to an inquiry you sent us at 10:47 PM ET last night.

Lee Crain

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2454 • Fax +1 212.817.9454
LCrain@gibsondunn.com • www.gibsondunn.com



From: Cody Wisniewski <cody@mslegal.org>
Sent: Tuesday, December 29, 2020 10:47 PM
To: Crain, Lee R. <LCrain@gibsondunn.com>; Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Schapira, Liesel N.
<LSchapira@gibsondunn.com>; hshearer@giffords.org; askaggs@giffords.org; Gopalan, Vivek
<VGopalan@gibsondunn.com>; Meri Pincock <Meri@mslegal.org>; George Lee <gml@seilerepstein.com>
Subject: RE: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Motion Consent

[External Email]
Hi Lee and Avi –

I am reaching out because Applicants in Intervention (Fort, Barton, 80% Arms, and FPC) will likely be filing a motion for
leave to file a response in support of Federal Defendants’ motion to dismiss in the above captioned matter. We will
request the Court’s leave given our motion to intervene is pending.

Please let me know whether your clients oppose or do not oppose my clients' motion for leave to file. If you have any
questions, please don't hesitate to reach out.

Best,




                                                                         2
                    Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 7 of 10




CONFIDENTIALITY NOTICE: This e-mail message (including any attachments) is covered by the Electronic Communications Privacy Act, 18
U.S.C. §§ 2510-2521, and is protected by attorney-client and/or attorney/work product privilege. It is intended to be and to remain confidential. It
is intended only for the person or entity to which it is addressed and the privileges are not waived by virtue of this having been sent by electronic
mail transmission. Any unauthorized review, use, disclosure, dissemination, copying, forwarding or distribution is prohibited. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail or
by telephone and then delete this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments. If you
are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained in this communication or
any attachments.




From: Cody Wisniewski
Sent: Monday, November 30, 2020 9:38 AM
To: Crain, Lee R. <LCrain@gibsondunn.com>; Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Schapira, Liesel N.
<LSchapira@gibsondunn.com>; hshearer@giffords.org; askaggs@giffords.org; Gopalan, Vivek
<VGopalan@gibsondunn.com>; George Lee <gml@seilerepstein.com>; Meri Pincock <Meri@mslegal.org>
Subject: RE: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Intervention Consent

Hi Lee –

I apologize for the delay, but hope you had a good Thanksgiving weekend. We do not oppose your request for an
extension to December 15, 2020, to respond to our motion to intervene.

Best,




CONFIDENTIALITY NOTICE: This e-mail message (including any attachments) is covered by the Electronic Communications Privacy Act, 18
U.S.C. §§ 2510-2521, and is protected by attorney-client and/or attorney/work product privilege. It is intended to be and to remain confidential. It
is intended only for the person or entity to which it is addressed and the privileges are not waived by virtue of this having been sent by electronic
mail transmission. Any unauthorized review, use, disclosure, dissemination, copying, forwarding or distribution is prohibited. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail or
by telephone and then delete this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments. If you
are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained in this communication or
any attachments.


From: Crain, Lee R. <LCrain@gibsondunn.com>
Sent: Wednesday, November 25, 2020 1:13 PM
To: Cody Wisniewski <cody@mslegal.org>; Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Schapira, Liesel N.
<LSchapira@gibsondunn.com>; hshearer@giffords.org; askaggs@giffords.org; Gopalan, Vivek
<VGopalan@gibsondunn.com>; George Lee <gml@seilerepstein.com>; Meri Pincock <Meri@mslegal.org>
Subject: RE: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Intervention Consent



                                                                         3
                       Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 8 of 10

Cody – we intend to move the Court to extend our deadline to oppose your motion to December 15 in light of the
upcoming holiday and our schedules. Please let us know your position on this request.

Regards,

Lee

Lee Crain

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2454 • Fax +1 212.817.9454
LCrain@gibsondunn.com • www.gibsondunn.com



From: Cody Wisniewski <cody@mslegal.org>
Sent: Tuesday, November 24, 2020 12:12 PM
To: Weitzman, Avi <AWeitzman@gibsondunn.com>
Cc: Matthew.Wise@doj.ca.gov; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Crain, Lee R.
<LCrain@gibsondunn.com>; Schapira, Liesel N. <LSchapira@gibsondunn.com>; hshearer@giffords.org;
askaggs@giffords.org; Gopalan, Vivek <VGopalan@gibsondunn.com>; George Lee <gml@seilerepstein.com>; Meri
Pincock <Meri@mslegal.org>
Subject: Re: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Intervention Consent

[External Email]
Thank you, Avi. I hope you had a good weekend. Have your clients reached a position in this matter?

Best,

Cody J. Wisniewski
Attorney

PLEASE NOTE, MSLF has changed its domain and we have new email addresses. Please add this new email (cody@mslegal.org) to your address
book and visit our new website at www.mslegal.org.

Mountain States Legal Foundation
2596 South Lewis Way
Lakewood, CO 80227
Phone: (303) 292-2021, Ext. 20
Fax: (303) 292-1980
www.mslegal.org

CONFIDENTIALITY NOTICE: This e-mail message (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521,
and is protected by attorney-client and/or attorney/work product privilege. It is intended to be and to remain confidential. It is intended only for the person or entity to
which it is addressed and the privileges are not waived by virtue of this having been sent by electronic mail transmission. Any unauthorized review, use, disclosure,
dissemination, copying, forwarding or distribution is prohibited. If you are not the intended recipient of this message, or if this message has been addressed to you in
error, please immediately alert the sender by reply e-mail or by telephone and then delete this message and its attachments. Do not deliver, distribute or copy this
message and/or any attachments. If you are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained in this
communication or any attachments.




From: Weitzman, Avi <AWeitzman@gibsondunn.com>
Sent: Friday, November 20, 2020 6:54 AM
To: Cody Wisniewski <cody@mslegal.org>
Cc: Matthew.Wise@doj.ca.gov <Matthew.Wise@doj.ca.gov>; Springer, Kaylie L. <KSpringer@gibsondunn.com>; Crain,
Lee R. <LCrain@gibsondunn.com>; Schapira, Liesel N. <LSchapira@gibsondunn.com>; hshearer@giffords.org
                                                                                     4
                   Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 9 of 10

<hshearer@giffords.org>; askaggs@giffords.org <askaggs@giffords.org>; Gopalan, Vivek <VGopalan@gibsondunn.com>;
George Lee <gml@seilerepstein.com>; Meri Pincock <Meri@mslegal.org>
Subject: Re: California v. ATF, No. 20‐06761 (N.D. Cal.) ‐ Intervention Consent

Cody ‐ Thank you for your email. We will confer with our clients and let you know next week.

Best and Happy Thanksgiving,
Avi

        On Nov 19, 2020, at 3:20 PM, Cody Wisniewski <cody@mslegal.org> wrote:

        [External Email]

        Counsel –



        I am contacting you because Mountain States Legal Foundation will be moving for intervention,
        pursuant to Fed. R. Civ. P. 24, in the above‐captioned case on behalf of two individuals; BlackHawk
        Manufacturing Group, Inc., d/b/a 80% Arms; and Firearms Policy Coalition, Inc. as Defendant‐
        Intervenors. BlackHawk Manufacturing Group, Inc. is explicitly implicated in the Complaint at ¶¶ 10 n.5;
        47 n.32; 50 n.43; 52 n.44, n.45; 77 n.83, n.86; 121 n.114.



        Please let me know whether your clients oppose or do not oppose my clients' motion to intervene in
        this matter. If you have any questions, please don't hesitate to reach out.


        Best,

        CODY J. WISNIEWSKI
        ATTORNEY

        Mountain States Legal Foundation
        2596 South Lewis Way
        Lakewood, CO 80227
        Phone: (303) 292-2021, Ext. 1016
        Fax: (303) 292-1980
        www.mslegal.org

        CONFIDENTIALITY NOTICE: This e-mail message (including any attachments) is covered by the Electronic Communications Privacy Act, 18
        U.S.C. §§ 2510-2521, and is protected by attorney-client and/or attorney/work product privilege. It is intended to be and to remain
        confidential. It is intended only for the person or entity to which it is addressed and the privileges are not waived by virtue of this having been
        sent by electronic mail transmission. Any unauthorized review, use, disclosure, dissemination, copying, forwarding or distribution is
        prohibited. If you are not the intended recipient of this message, or if this message has been addressed to you in error, please immediately alert
        the sender by reply e-mail or by telephone and then delete this message and its attachments. Do not deliver, distribute or copy this message and/or
        any attachments. If you are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained
        in this communication or any attachments.




This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.
                                                                                5
               Case 3:20-cv-06761-EMC Document 58-1 Filed 01/01/21 Page 10 of 10



This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                            6
